Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1 (while only claim 1 is shown, independent claim 7 contains similar limitations):

A method for controlling an engine oil pump of a vehicle, the method comprising:
starting, by a controller, an engine of the vehicle;
determining, by the controller, whether a number of starting repetition of the engine exceeds a number reference value after the engine is started; and
when the number of starting repetition of the engine exceeds the number reference value, controlling, by the controller, a flow amount of an oil pump of the engine to be a flow amount less than a flow amount reference value, and decreasing the flow amount of the oil pump in proportion to an increase in the number of starting repetition so as to reduce an oil pressure of the engine,
wherein the flow amount reference value of the oil pump is an operating value of the oil pump generated when a fuel does not flow into an engine oil of the engine.

Adjusting oil flow amount or pressure in an engine, in general, based on operational parameters of the engine, is very well known in the art.
Further, it is also known, in general, to consider engine starting time when controlling an oil pump; for example, see Dudar (US Pub No 2019/0242279), especially Fig 4, steps 412 and 422.
However, the prior art does not anticipate, nor render obvious all the features set forth in independent claims 1 and 7: specifically, “determining, by the controller, whether a number of starting repetition of the engine exceeds a number reference value after the engine is started; and when the number of starting repetition of the engine exceeds the number reference value, controlling, by the controller, a flow amount of an oil pump…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747